PER CURIAM:
Carmen Nora Tomey seeks to appeal the district court’s order denying relief on her 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Tomey v. Baltimore Cnty., No. 1:09-cv-00390-BEL, 2011 WL 2457679 (D. Md. June 15, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.